
	

115 HR 5552 IH: Climate Change is Real Act
U.S. House of Representatives
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 5552
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2018
			Mr. Carbajal introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To require the Administrator of the Environmental Protection Agency to reinstate information about
			 climate change that was removed from, or redacted on, the Agency’s
			 website, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Climate Change is Real Act. 2.Ensuring up-to-date information about climate change and global warming on the EPA website (a)Reinstating removed and redacted informationNot later than 30 days after the date of the enactment of this Act, the Administrator of the Environmental Protection Agency (in this section referred to as the Administrator) shall reinstate the information about climate change that was removed from, or redacted on, the Agency’s website during the period beginning on January 20, 2017, and ending on the date of implementation of this subsection.
 (b)Maintaining up-to-Date informationThe Administrator shall maintain on the public website of the Environmental Protection Agency, and update regularly, information on climate change, including the following:
 (1)Information acknowledging the impact of human activities on climate and the planet. (2)Links to materials to assist local governments, including municipalities, to prepare for rising temperatures and more severe storms and weather conditions.
 (3)Detailed information and descriptions of climate change risks, including— (A)examples of plans to adapt to extreme weather conditions for States; and
 (B)various proposals being implemented by States to curb greenhouse gas emissions.  